                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     (at Lexington)

  LETCH G. DAY, et al.,                             )
                                                    )
          Plaintiffs,                               )         Civil Action No. 5:17-CV-183-CHB
                                                    )
  v.                                                )
                                                    )           ORDER ACCEPTING AND
  AIR METHODS CORPORATION, et al.,                  )           ADOPTING REPORT AND
                                                    )           RECOMMENDATION AND
          Defendants.                               )           PRELIMINARY ORDER OF
                                                                      APPROVAL

                                       ***    ***       ***    ***
       This matter is before the Court on the Report and Recommendation (“Recommendation”)

of United States Magistrate Judge Matthew A. Stinnett. [R. 113] Pursuant to 18 U.S.C. §

636(b)(1)(B)-(C), the Court referred the Plaintiffs’ Unopposed Motion for Class Certification

and Preliminary Approval of Class Action Settlement (“Plaintiffs’ Motion for Preliminary

Approval”) [R. 105] for findings of fact, conclusions of law, and recommendation. [R. 107]

Magistrate Judge Stinnett also conducted a status conference in this matter and ordered

supplemental briefing. See [R. 107; R. 108; R. 110] Thereafter, the parties filed a Joint

Supplement to Plaintiff’s Unopposed Motion for Class Certification and Preliminary Approval of

Proposed Settlement. [R. 112] In his Recommendation, Magistrate Judge Stinnett recommended

that the Court find as follows:

   1. That the Court will likely be able to approve the Settlement Agreement on behalf of all

       current and former flight nurses and flight paramedics employed by AMC in the

       Commonwealth of Kentucky at any time from March 22, 2012, through the date the

       Court enters an Order of preliminary approval;


                                               -1-
   2. That the Court will likely be able to certify the proposed Class for the purposes of

       judgment on the proposed Settlement Agreement only;

   3. The Court approve the proposed Notice and Opt-out forms set forth in [R. 105-2] with

       the changes noted in his Recommendation at [R. 113, at pp. 21-22];

   4. The Court approve a website and First Class United States Postal Mail as means of

       distributing notice to the Class Members, to be disseminated within 60 days of the entry

       of the Order of preliminary approval; and

   5. A Final Approval Hearing shall be held before the District Court at the discretion of

       the Court with the Court to establish any and all necessary interim deadlines as

       described in Fed. R. Civ. P. 23.

[R. 113]

       The Court conducts a de novo review of the portions of a magistrate judge’s report and

recommendation to which a party objects. 28 U.S.C. § 636(b)(1). The Court is not required to

review claims in which neither party objects to the findings of the magistrate judge. Thomas v.

Arn, 474 U.S. 140, 150 (1985). Magistrate Judge Stinnett instructed the Parties to file

objections to the Recommendation within fourteen (14) days from its entry pursuant to Fed. R.

Civ. P. 42 and 28 U.S.C. § 363(b) and (c). See id. at p. 23. Neither party has filed objections to

the Recommendation, and the time to do so has passed. Id. Nonetheless, the Court has

reviewed the parties’ filings, the Settlement Agreement, and the Recommendation fully.

Therefore, and with the Court being sufficiently advised, the Court will ACCEPT and ADOPT

Magistrate Judge Stinnett’s Report and Recommendation [R. 113] as the Opinion of this Court.

It is FURTHER ORDERED as follows:

       1.   Plaintiffs’ Unopposed Motion for Class Certification and Preliminary Approval of

Class Action Settlement [R. 105] is GRANTED subject to the modifications adopted in the

                                               -2-
Court’s Report and Recommendation [R. 113], and the Parties’ proposed settlement is

PRELIMINARILY APPROVED.

       2.   This Court has jurisdiction over the implementation and administration of the

Settlement Agreement.

       3.   The class defined in the Parties’ Settlement Agreement [R. 105-2, Ex. A,

Settlement Agreement, Ex. A-2, at p. 2] is CONDITIONALLY APPROVED for settlement

purposes, including $900,000.00 in attorney’s fees. Additionally, the schedule set forth in the

Settlement Agreement is APPROVED.

       4.   Letch G. Day is APPOINTED as class representative.

       5.   Counsel for Named Plaintiffs, Charles W. Arnold and Christopher D. Miller of

Arnold & Miller, PLC and J. Robert Cowan of Cowan Law Office, PLC are APPOINTED as

class counsel.

       6.   CPT Group, Inc. is APPOINTED as the settlement administrator to administer

the settlement in accordance with the settlement agreement.

       7.   The notice packet and opt-out form [R. 105-2, Ex. A, Settlement Agreement, Ex.

A-2] are APPROVED, conditioned on the modifications contained in Magistrate Judge

Stinnett’s Report and Recommendation [R. 113].

       8.   A Final Fairness Hearing is SCHEDULED for Wednesday, November 20, 2019,

at the hour of 10:00 a.m., before the Hon. Claria Horn Boom, United States District Court

Judge, at the United States Courthouse in Lexington, Kentucky.

       This the 21st day of August, 2019.




                                               -3-
